Order entered March 10, 2015




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-00869-CR

                                JOSE INEZ MARTINEZ, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F13-00328-Y

                                               ORDER
        On November 7, 2014, this Court ordered Sharon Hazlewood, former official court

reporter of the Criminal District Court No. 7, to file the complete reporter’s record by December

31, 2014.     When the record was not filed by January 15, 2015, this Court ordered Ms.

Hazlewood to file the complete record by 4:00 p.m. on Monday, February 2, 2015. In the more

than one month that has passed since that date, Ms. Hazlewood has neither filed the record nor

communicated with the Court regarding the status of the record.

        Accordingly, we ORDER Sharon Hazlewood, former official court reporter of the

Criminal District Court No. 7, to file the complete reporter’s record, including all exhibits, by

4:00 p.m. on MONDAY, MARCH 23, 2015. We further ORDER that Sharon Hazlewood not

sit as a court reporter until the record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

court reporter; the Dallas County Auditor’s Office; and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE